Title: To Thomas Jefferson from James Wilkinson, 23 December 1805
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     St. Louis: Decr. 23rd. 1805—
                  
                  The opposition of a party of Kances Indians, to a small detachment destined up the Missouri, for the purpose of returning to their respective Nations, the Riccari & otto Chiefs, sent down last Spring by Captain Lewis, puts it in my Power to introduce the former to You.
                  From observation & the limited Enquiry to which I am confined by an illiterate Interpreter, I think you may be able to derive a fund of correct Information from this Chief, relative to the region Watered by the South Western Branches of the Missouri & its Inhabitants: I understand Him to be a great Travellor, a warrior and Geographer, and He is certainly a learned Savage, because He not only speaks Eleven different Languages, but is Master of the Language of Arms, Hands & Fingers. The only practicable mode of Communication (he informs me), at the Annual Grand Councils of twelve or fifteen Nations of his Acquaintance—He has Himself been to much in the Habit of Dumb Expression, that in conveying his Ideas, you will perceive He is more indebted to His Fingers than His Tongue—I was first apprized of this mode of mute Conversation, by my Unfortunate protegé Nolan, who had acquired a perfect knowledge of it among the Cammanches, (or Ya-i-tans) & drew from De Valny the exclamation that “it was the language of Nature”—The Subject of this Paragraph yesterday Answered me, that He “could find no more difficulty in speaking with the Hands & Fingers than the Tongue, because they were moved with Equal ease & Clarity.”—You have under cover a list of the Tribes & population of his own Nation, of the Mandanes, the Gros Ventres, the Corbeau, & ten other Nations who speak different Languages, the last nine of whom are Erratic & appear to be canfœderated; of these the Too-pâ-cas present a singular species to us, have with White Hair—a Red-haired family of Choctaws, which I have seen & examined, excited my surprize, but this is more extraordinary.—
                  The bold adventure, long absence & observation of this Chief, during his travels in the United States, and his presumed knowledge and influence over the Nations, of the Upper Missouri, may I think enable us to convert Him into an important Instrument of Humanity & of Policy—He should in my Judgement be returned as early as possible, without regard to the other Deputies, & sent up to his Nation by a Military Escort loaded with presents—
                  He is able to correct many parts of the Leathern Chart which I sent you by Capt. Stoddard, & will recognize several Interesting points of it—particularly the Aquatic horned Animal, & the drum beating Fish—He has seen & can locate a volcano also—
                  Should the Intercourse Law with the Indians be modified, It seems necessary in order to meet every Emergency which may occur, that you should be authorized, to prevent Aliens & suspicions Characters from mingling with the Natives, & to suspend all Commerce with them at your discretion, but in aid of the exercise of such discretion, certain Barriers should be Erected on the side of Canada, & two or three Posts on the Missouri
                  The lead mineral of this Country is inexhaustible, for it is found scattered over hundreds of Leagues in immersed Bodies, & no Vein has ever Yet been sought for—Copper & other Mitals more precious yet less useful, may also be found within our Limits.
                  The transfer of the Inhabitants from the lower settlements of this Territory to any other quarter within our Limits, will be opposed by many busy short-sighted politicians in & out of Power, yet I do beleive that a dead silence relative to the sales of Land within the Territory & Legislative Lures to a removal from it, may accomplish your Views on this Subject, which I shall continue to promote without regard to personal consequences.
                  I send you by the Bearer Lt. Clemson, who accompanies the Riccari Chief & is a Young Man of modesty & worth, a light stony substance taken from the Beach of the Missouri an hundred Leagues from its confluence with the Mississippi, which has evidently undergone the Operation of Fire—also a bit of Lead ore which from its weight & aspect promises a portion of Silver, and a Specimen of native Nitrate of Pot ash found in abundance in the Caverns of the Country, with a small sample of veritable plumbago—
                  These details have doubtless occupied Capt: Lewis’ attention, but the repetition will do no harm I hope.—
                  With perfect respect I am Sir Your Obliged & faithful
                  
                     Ja: Wilkinson 
                     
                  
                  
                     N.B. The speedy return of the Riccari to His Nation, may prove Interesting to Capt. Lewis, by whose persuasion He visits us, contrarry to the Will of his whole People.
                  
               